PER CURIAM.
The record on appeal in this case consists of certified copies of some of the pleadings and orders of the lower court and the original testimony and exhibits filed in the cause. The original transcript of testimony comprises four volumes and contains 751 pages. In addition, there was transmitted to us an. original deposition of 85 pages and numerous exhibits. These original files are a part of the official records of the lower court and were sent here for use in this appeal pursuant to an order of the lower court holding that because “said testimony and exhibits are voluminous and the cost of -having copies prepared would be excessive * * * that no harm will be incurred by either of the parties by the reason of such removal.”
The rules of this Court clearly provide what shall be included in a transcript of record in this Court, the method of preparing such record and the circumstances under which original papers may be transmitted for our consideration. There is no authority for doing what is done here. To countenance this procedure — even where no objections have been raised in the record — would be to impose an intolerable burden on this Court and vest in the numerous trial Judges of this State the power utterly to ignore Rule 11 of this Court, 30 F.S.A.
*223The orderly disposition of causes in this Court requires that the 'rules of this Court be complied with. Such a flagrant violation as that which we are now confronted with and the confusion which would result from an approval by us of such procedure leave us no. alternative except to dismiss the proceedings here and direct the Clerk of this Court to return the original records of the lower court. ‘ It is so ordered.
ROBERTS, C. J., and THOMAS, HOB-SON and DREW, JJ., concur.